Dear Chief Pingno:
This office is in receipt of your correspondence of recent date concerning a potential conflict raised by the fact that you are also serving as a part-time deputy sheriff.
At the outset, please be advised that the office of sheriff and a municipal government are two separate local political subdivisions under LSA-R.S. 42:62(9) of Louisiana's Dual Officeholding and Dual Employment Law. Further, LSA-R.S. 42:63(D) does not prohibit a local elected official from holding a part-time appointed office in a local political subdivision.
Therefore, it is the opinion of our office that a part-time deputy sheriff may concurrently hold the elected office of a municipal chief of police, provided, there is no conflict of interest in time or duties that would prevent the proper functioning of the two positions.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received: 07/22/96 Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL